Citation Nr: 0531137	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  04-00 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder.  

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to service connection for a skin disability 
of the hands.  

4.  Entitlement to service connection for pseudofolliculitis 
barbae.  

5.  Entitlement to service connection for a duodenal ulcer.  

6.  Whether new and material evidence has been received to 
reopen a claim for service connection claim for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the veteran's 
claims seeking entitlement to service connection for post 
traumatic stress disorder, a low back disability, a skin 
disability of the hands, pseudofolliculitis barbae, and a 
duodenal ulcer, and found no new and material evidence had 
been submitted to reopen the veteran's service connection 
claim for a psychiatric disability.    

In July 2005, the veteran testified via videoconference 
before the undersigned Veterans Law Judge.  The veteran also 
submitted additional evidence in support of his claim, along 
with a signed waiver of agency of original jurisdiction 
consideration.  Therefore, a remand for RO consideration of 
this evidence is not necessary at this time.  

The issues of entitlement to service connection for a skin 
disability and for pseudofolliculitis barbae are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran did not engage in combat with the enemy 
during military service.  

3.  The veteran has not presented credible supporting 
evidence of an in-service stressor.  

4.  Competent evidence has not been presented of a current 
disability of the lumbosacral spine for which service 
connection may be granted.  

5.  Competent evidence has not been presented that the 
veteran's duodenal ulcer was incurred in or within a year 
after active military service.  

6.  In April 1991, the Board denied entitlement to service 
connection for a psychiatric disability.  

7.  The evidence received since the April 1991 Board denial 
of the veteran's claim for service connection for a 
psychiatric disability does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304(f) (2005).  

2.  A lumbosacral spine disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304 (2005).  

3.  A duodenal ulcer was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2005).  

4.  The April 1991 Board decision that denied service 
connection for a psychiatric disability is final; this claim 
for service connection may only be reopened based on the 
submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2005).  

5.  Evidence submitted since the Board's 1991 decision is not 
new and material with respect to the claim for service 
connection for a psychiatric disability, and the claim for 
that benefit may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.  

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
the claimed benefits via October 2002 and February 2005 RO 
letters, a January 2003 rating decision and subsequent rating 
decisions, the October 2003 statement of the case (SOC), and 
the August 2004 supplemental statement of the case (SSOC).  
In addition, the RO letters issued in October 2002, November 
2002, and February 2005, the October 2003 SOC, and August 
2004 SSOC provided the veteran with specific information 
relevant to the VCAA.  Thus, no further notices are required.  
See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  Thus, 
the Board finds that no additional evidence, which may aid 
the veteran's claims or might be pertinent to the bases of 
the claims, has been submitted, identified or remains 
outstanding, and the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letter, the rating decisions, 
the SOC, the Board remand, and the SSOC, VA satisfied the 
fourth element of the notice requirements.  Therefore, to 
decide the appeal regarding the veteran's claims discussed 
herein would not be prejudicial error to the claimant.  See 
VAOPGCPREC 7-2004.  

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, in an October 2002 RO letter (as well as in 
any subsequent letters), the veteran was given notice of the 
VCAA requirements, which was prior to the initial January 
2003 unfavorable AOJ decision that is the basis of this 
appeal.

In this respect, the October 2002 RO letter properly notified 
the appellant of the evidence required to substantiate his 
claims for VA benefits.  In addition, the reasons and bases 
of the January 2003 rating decision, the SOC, and the 
subsequent SSOC specifically explained to the appellant what 
the evidence must show in order to establish entitlement to 
service connection for the claimed disabilities.  In 
addition, November 2002 letter advised the veteran what 
evidence is considered new and material.

Furthermore, although it is unclear from the record whether 
the appellant was explicitly asked to provide "any evidence 
in [his] possession that pertains" to his claim, the Board 
finds as a practical matter that he has been notified of the 
need to provide such evidence.  See 38 C.F.R. § 3.159(b)(1) 
(2005).  The AOJ's letters to the veteran informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
the AOJ.  In addition, the SOC and SSOC contained the 
complete text of 38 C.F.R. 
§ 3.159(b)(1), which includes such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession.  


II. Service connection - Post traumatic stress disorder

The veteran seeks service connection for post-traumatic 
stress disorder.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2005).  As with 
any claim, when there is an approximate balance of positive 
and negative evidence regarding any matter material to the 
claim, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

Service connection for post traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
disorder, credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2005).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a post-
traumatic stress disorder diagnosis will vary depending upon 
whether the veteran engaged in "combat with the enemy."  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) 
(2005); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If the VA determines the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or written statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2005); Zarycki, 6 Vet. App. at 
98.  

If, however, the VA determines either that the veteran did 
not engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Id.   Service department 
records must support, and not contradict, the claimant's 
testimony regarding noncombat stressors.  Doran v. Brown, 6 
Vet. App. 283 (1994); see also, Fossie v. West, 12 Vet. 
App. 1, 6 (1998) (wherein the Court stated, "If the veteran 
engaged in combat, his lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in-
service stressors").  If, however, the veteran was not 
engaged in combat, he must introduce corroborative evidence 
of his claimed in-service stressors.  

In the present case, the veteran's service personnel records 
are negative for any indications of combat participation, and 
his DD Form 214 is negative for the award of the Combat 
Infantryman's Badge, Purple Heart medal, or similar combat 
awards.  The veteran has not claimed combat participation; 
rather, his claimed stressor involves the death of a fellow 
soldier who the veteran declined to accompany off base one 
night.  Therefore, because the Board finds the veteran's 
record does not reflect combat participation, corroborative 
evidence must be presented of his claimed in-service 
stressors.  

According to his account, one of the veteran's friends and 
fellow soldiers invited the veteran to join him going out one 
night.  The veteran declined.  Later that night, the fellow 
soldier was assaulted and killed, and the veteran experienced 
guilt over not having gone with him that evening.  However, 
the veteran has not offered any evidence, other than his own 
contentions, to verify his claimed stressor.  He has stated 
he is unable to remember the name of the murdered soldier, or 
provide other verification of this incident.  He has also not 
provided sufficient information to VA to seek verification of 
his claimed stressor from the U.S. Armed Services Center for 
Research of Unit Records or similar sources.  Because the 
veteran's stressor cannot be verified, and the Board cannot 
accept his uncorroborated accounts, this stressor cannot be 
accepted by the Board.  In the absence of any verified or 
verifiable stressor, the veteran's claim for service 
connection for post traumatic stress disorder must be denied.  

The veteran has himself suggested he has post traumatic 
stress disorder as a result of an in-service stressor event; 
however, as a layperson, his statements regarding medical 
etiology, causation, and diagnosis are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Overall, the preponderance of the evidence is against a grant 
of service connection for post traumatic stress disorder, as 
the veteran has not alleged any verifiable in-service 
stressor events.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).   


III. Service connection - Low back disability

The veteran seeks service connection for a low back 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2005).  Service 
connection may also be awarded for certain disabilities, such 
as arthritis, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  As 
with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).  

The service medical records indicate the veteran was seen on 
several occasions during military service for low back pain.  
The veteran first reported back pain in April 1973.  
Paraspinal tenderness was observed, and a muscle spasm was 
diagnosed.  In November 1973, he again reported low back pain 
of several months' duration.  X-rays revealed a marked 
lordosis of the lumbosacral spine, and a postural backache 
was diagnosed.  Similar complaints of low back pain were 
noted in December 1973 and April 1974.  On service separation 
medical examination, the veteran was without any abnormality 
of the back.  

More recently, the veteran has submitted no evidence of a 
current low back disability.  Although he has submitted both 
private and VA medical records subsequent to service, these 
records are negative for a current disability of the spine.  
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  In this case, 
service connection may only be establish for an actual 
disability of the lumbosacral spine, which is not currently 
shown by the evidence.  Low back symptomatology, in and of 
itself, is not sufficient to establish service connection.  
Although the veteran has subjective complaints of low back 
pain, there is no objective medical evidence in the record 
that shows his lumbosacral spine has a current diagnosable 
disorder.  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

The Board also acknowledges the veteran's argument that he 
currently suffers from a low back disorder.  However, the law 
is clear that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (holding that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration).  Hence, the veteran's lay opinion 
is not binding on the Board.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for a low back disability, as 
a current disability of the low back has not been 
demonstrated.  As a preponderance of the evidence is against 
the award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


IV. Service connection - Duodenal ulcer

The veteran seeks service connection for a duodenal ulcer.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303, 3.304 (2005).  Service connection may also 
be awarded for certain disabilities, such as ulcers, which 
manifest to a compensable degree within a statutorily-
prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The veteran's service medical records indicate he was seen on 
several occasions during service for nausea, vomiting, and 
abdominal pain.  He was initially given medication, which 
provided only temporary relief.  In November 1973, an upper 
gastrointestinal study was performed which was negative.  On 
service separation medical examination in July 1974, no 
abnormality of the veteran's gastrointestinal was noted.  

Subsequent to service, the veteran has alleged that he 
received medical care for an duodenal ulcer within a year of 
service separation.  However, he has neither submitted those 
treatment records to VA, or authorized VA to obtain them on 
his behalf.  At his July 2005 hearing, the veteran also 
stated he was currently receiving private medical care for 
his duodenal ulcer, and indicated he would be submitting 
those records to VA, but to date he has not done so.  "[T]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In the absence of 
the veteran's cooperation in obtaining private medical 
records, which VA cannot obtain without his permission, VA 
has no further obligations regarding these records.  

In the absence of competent evidence indicating a duodenal 
ulcer was incurred during military service or within a year 
thereafter, service connection for a duodenal ulcer must be 
denied.  Both the veteran's service medical records and 
immediate post-service medical records are negative for a 
duodenal ulcer.  In the absence of competent evidence that 
such a disability was incurred during or within a year after 
military service, service connection for a duodenal ulcer 
must be denied.  

The veteran himself contends he has a current duodenal ulcer 
which was incurred during military service; however, as a 
layperson, his statements regarding medical diagnosis and 
etiology are not binding on the Board.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for a duodenal 
ulcer, as such a disability was not incurred during military 
service or within a year thereafter.  As a preponderance of 
the evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


VII. New and material evidence - Psychiatric disability

The veteran seeks to reopen a claim for service connection 
for a psychiatric disability.  Service connection for a 
psychiatric disability was denied by the Board in an April 
1991 decision, and that decision is final.  38 U.S.C.A. 
§ 7104 (West 2002).  A final decision may not be reopened 
unless new and material evidence is received.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2005)

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  New evidence is defined as existing 
evidence not previously submitted to the VA, and material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2005).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

When the veteran's claim was previously considered and denied 
by the Board, the Board found that he had a neurosis at the 
time he entered military service, and the evidence did not 
indicate any aggravation of this disability therein.  For the 
reasons to be discussed below, the Board finds the veteran 
has not submitted new and material evidence regarding this 
claim, and his application to reopen must be denied.  

In support of his claim, the veteran has submitted private 
medical treatment records, including 1993 and 1997 
psychiatric treatment records.  In 1993, he was treated for 
major depression due to conflicts at work and within his 
marriage.  He was seen again in 1997 for psychiatric symptoms 
resulting from problems at his job.  He reported auditory 
hallucinations beginning in 1986, as well as anxiety and 
depression.  The examiner diagnosed major depression with 
psychotic features, and schizoid personality traits.  

The veteran has also offered his own assertions, including 
his personal testimony at his July 2005 Board hearing, in 
support of his claim.  He stated that he first began to 
experience psychiatric symptoms during military service, and 
continues to experience such symptoms currently.  

Considering first the veteran's private psychiatric treatment 
records, these records are new, in that they were not of 
record at the time of the April 1991 Board decision.  
However, by merely confirming a current diagnosis of a 
psychiatric disability, these records are cumulative and 
redundant of evidence already of record.  None of the 
submitted private medical records suggest the veteran's 
current psychiatric disabilities were either incurred in or 
aggravated by active military service.  Thus, the veteran's 
post-1991 private treatment records are not new and material, 
and may not be used to reopen his service connection claim.  

The veteran's own contentions that a psychiatric disability 
first manifested during military service are also not new and 
material evidence.  As a layperson, his statements regarding 
medical causation, etiology, and diagnosis do not constitute 
new and material which is binding on the Board.  See Moray v. 
Brown, 5 Vet. App. 211 (1993).  The Board also observes that 
the veteran's current contentions are essentially similar to 
those considered and rejected by the Board in the 1991 denial 
and are thus not new, but are cumulative and redundant.  

In conclusion, the veteran has not submitted any new and 
material evidence that may be used to reopen his claim for 
service connection for a psychiatric disability.  In the 
absence of any new and material evidence, his application to 
reopen must be denied.  


ORDER

Service connection for post traumatic stress disorder is 
denied.  

Service connection for a low back disability is denied.  

Service connection for a duodenal ulcer is denied.  

New and material evidence not having been received, the 
veteran's application to reopen his claim for service 
connection for a psychiatric disability is denied.  


REMAND

The veteran seeks service connection for a skin disability of 
the hands, and for pseudofolliculitis barbae.  According to 
his service medical records, he was treated for "shaving 
bumps" during military service, and also for a skin rash 
characterized by peeling of the palms.  More recently, he has 
received extensive treatment for a skin rash of the hands and 
feet.  He has also stated he has experienced recurrent bumps 
on his face since military service.  The veteran is certainly 
competent to offer lay evidence regarding easily observable 
symptomatology.  See Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  Because the veteran alleges he has a current 
disability which is shown by the service medical records to 
have been diagnosed in service, further development is 
required.  VA is obligated to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
That duty to assist includes providing a medical examination 
and/or obtaining a medical opinion statement when such an 
examination becomes necessary to substantiate the claim.  
38 U.S.C.A. § 5103A(d) (West 2002).  

Therefore, in light of the above, these issues are REMANDED 
for the following additional development:  

1.  The RO should contact the veteran and ask 
that he identify all sources of medical 
treatment not already of record for his 
claimed skin disabilities.  He should also be 
requested to furnish signed authorizations 
for release to the VA of private medical 
records in connection with each non-VA source 
identified.  Additionally, the RO should 
request that the veteran provide information 
as to the dates of any treatment for these 
disabilities at any VA Medical Center (VAMC).  
Copies of the medical records (not already in 
the claims folder) from all sources should be 
requested.  All records obtained should be 
added to the claims folder.  If requests for 
any private treatment records are not 
successful, the RO should inform the veteran 
of the nonresponse so that he will have an 
opportunity to obtain and submit the records 
himself, in keeping with his responsibility 
to submit evidence in support of his claim.  
38 C.F.R. § 3.159 (2005).  The RO should also 
request or tell the veteran to provide any 
evidence in his possession that pertains to 
his claim.  Furthermore, the veteran should 
be specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence the 
VA would attempt to obtain in order to assist 
the veteran in substantiating his claim, per 
38 U.S.C.A. §§ 5103(a), 5103A; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  The veteran should be scheduled for a 
VA dermatological examination in order to 
determine the existence and etiology of 
any current skin disabilities.  The 
claims file should be reviewed by the 
examiner in conjunction with the 
examination.  The examination should 
include any tests considered necessary by 
the examiner.  After fully reviewing the 
record and examining the veteran, the 
examiner should note whether the veteran 
currently has any skin disabilities, to 
include pseudofolliculitis barbae, and 
any skin disabilities of the hands and/or 
feet.  If so, for any skin disability 
noted, the examiner should also state 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that such a disability began 
during military service, or is otherwise 
etiologically related to any in-service 
disease or injury.  The medical basis for 
all opinions expressed should also be 
given.  

3.  Thereafter, the RO should again 
consider the veteran's pending service 
connection claims for a skin disability 
and for pseudofolliculitis barbae in 
light of any additional evidence added to 
the record.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  

The veteran is reminded that it is his responsibility to 
appear for any and all scheduled examinations and that 
failure to do so could result in the denial of his claims.  
38 C.F.R. § 3.655 (2005).  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


